20-1447
     Lopez-Lopez v. Garland
                                                                               BIA
                                                                         Brennan, IJ
                                                                       A208 293 749

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 9th day of November, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            STEVEN J. MENASHI,
 9            BETH ROBINSON,
10                 Circuit Judges.
11   _____________________________________
12
13   GLORIA LOPEZ-LOPEZ,
14            Petitioner,
15
16                    v.                                     20-1447
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Reuben S. Kerben, Kew Gardens,
24                                       NY.
25
26   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
27                                       Attorney General; Margaret Perry,
28                                       Senior Litigation Counsel; Craig
29                                       W. Kuhn, Trial Attorney, Office of
 1                                Immigration Litigation, United
 2                                States Department of Justice,
 3                                Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Gloria Lopez-Lopez, a native and citizen of

9    El Salvador, seeks review of an April 2, 2020 decision of the

10   BIA affirming a July 17, 2018 decision of an Immigration Judge

11   (“IJ”) that denied her application for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Gloria Lopez-Lopez, No. A 208 293 749 (B.I.A.

14   Apr. 2, 2020), aff’g No. A 208 293 749 (Immig. Ct. N.Y. City

15   July 17, 2018).     We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17       We have reviewed the IJ’s decision as modified by the

18   BIA and consider only the grounds for the IJ’s decision that

19   the BIA relied on.       We therefore do not address the IJ’s

20   adverse credibility determination. 1     See Xue Hong Yang v.


     1 The BIA stated that it “affirm[ed] the [IJ’s] decision for
     the reasons set forth by the [IJ],” but it did not explicitly
     address credibility.    Although it is unclear if the BIA
     intended to rely on the adverse credibility determination,
     the other grounds it specifically discussed were sufficient

                                     2
 1   U.S. Dep’t of Just., 426 F.3d 520, 522 (2d Cir. 2005).     The

 2   applicable standards of review are well established.       See

 3   Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014) (reviewing

 4   factual findings for substantial evidence and questions of

 5   law and application of law to fact de novo).

 6       The Government argues that we should dismiss the petition

 7   because Lopez-Lopez’s brief does not satisfy the requirements

 8   of Federal Rule of Appellate Procedure 28(a).   We agree that

 9   Lopez-Lopez’s counsel did not fully comply with the rule, but

10   the brief otherwise raises identifiable arguments for review,

11   and we therefore decline to dismiss on that basis.   See Sioson

12   v. Knights of Columbus, 303 F.3d 458, 459–60 (2d Cir. 2002)

13   (noting that the absence of a statement of facts may be

14   “overlooked” in favor of ruling on the merits); see also New

15   York v. Green, 420 F.3d 99, 104 (2d Cir. 2005) (“[W]e have

16   expressed a strong preference for resolving disputes on the

17   merits.”) (quotation marks omitted).

18       An asylum applicant has the burden of establishing either

19   past persecution or a well-founded fear of persecution and



     bases for the agency’s decision. Accordingly, we decline to
     rely on the credibility ruling. See INS v. Bagamasbad, 429
     U.S. 24, 25 (1976) (“As a general rule courts and agencies
     are not required to make findings on issues the decision of
     which is unnecessary to the results they reach.”).
                                   3
 1   that “race, religion, nationality, membership in a particular

 2   social group, or political opinion was or will be at least

 3   one central reason for” the claimed persecution.                               8 U.S.C.

 4   § 1158(b)(1)(B)(i) (asylum); see also 8 C.F.R. § 1208.13(b).

 5   A past persecution claim can be based on harm other than

 6   “threats      to    life    or     freedom     .    .   .   including          non-life-

 7   threatening violence and physical abuse.”                              Ivanishvili v.

 8   U.S.    Dep’t      of    Just.,    433    F.3d     332,     341    (2d    Cir.     2006)

 9   (quotation marks, brackets, and citation omitted); see also

10   Beskovic v. Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006).

11   However, the harm must be sufficiently severe, rising above

12   “mere harassment.”              Ivanishvili, 433 F.3d at 341.

13          With     these      principles        in    mind,      we       conclude     that

14   substantial evidence supports the agency’s determination that

15   Lopez-Lopez did not demonstrate past persecution or a well-

16   founded fear of future persecution on account of a protected

17   ground. 8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(b).

18   Lopez-Lopez        testified       that   she      witnessed       a    gang     killing

19   outside of her home and then received threats from gang

20   members, first in 2012 and then again after returning to El

21   Salvador      in        2015.       She   contends          that       these     threats

22   constituted        persecution        based        on   her    membership         in   a

23   particular social group.              To constitute a particular social
                                                4
 1   group, a group must be “(1) composed of members who share a

 2   common       immutable      characteristic,        (2)      defined     with

 3   particularity, and (3) socially distinct within the society

 4   in question.”      Paloka, 762 F.3d at 196 (quoting Matter of M-

 5   E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014)).                      “To be

 6   socially distinct, a group . . . must be perceived as a group

 7   by society.”      Id. (quoting Matter of M-E-V-G-, 26 I. & N.

 8   Dec. at 240).

 9          The   agency   did    not    err   in    rejecting    Lopez-Lopez’s

10   proposed particular social group of “young people who resist

11   becoming members of Mara” as lacking in particularity and

12   social distinction.         See Gomez v. INS, 947 F.2d 660, 664 (2d

13   Cir. 1991) (“Possession of broadly-based characteristics such

14   as youth and gender will not by itself endow individuals with

15   membership in a particular group.”); Matter of S-E-G-, 24 I.

16   & N. Dec. 579, 584-87 (B.I.A. 2008) (proposed groups of

17   “Salvadoran youths who have resisted gang recruitment” are

18   neither      particular     nor    distinct).      Lopez-Lopez    did    not

19   establish shared traits that would identify members of her

20   group to Salvadoran society or produce evidence suggesting

21   that     Salvadoran      society     regards     youth   resisting      gang

22   membership as a distinct social group.             See Paloka, 762 F.3d

23   at 196 (“Persecutory conduct aimed at a social group cannot
                                           5
 1   alone define the group, which must exist independently of the

 2   persecution.”) (quotation marks omitted).

 3          Nor is there evidence that the gang targeted Lopez-Lopez

 4   based on either her membership in the group or a political

 5   opinion of hers, as opposed to its general criminal motives.

 6   See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007)

 7   (“When    the    harm    visited     upon      members        of   a    group     is

 8   attributable      to     the   incentives        presented         to       ordinary

 9   criminals rather than to persecution, the scales are tipped

10   away    from    considering     those       people   a   ‘particular          social

11   group’ within the meaning of the INA.”); see also Hernandez-

12   Chacon v. Barr, 948 F.3d 94, 101–02 (2d Cir. 2020) (upholding

13   BIA’s denial of social group claim because evidence did not

14   show that Salvadoran society perceived women who rejected

15   advances of gang members as being at greater risk than anyone

16   else who did not “comply with a gang member’s demands”).

17          For the same reasons, we conclude that Lopez-Lopez has

18   failed    to    establish      her   entitlement         to    withholding        of

19   removal, which involves a higher burden of proof than does

20   entitlement to asylum.          See Ramsameachire v. Ashcroft, 357

21   F.3d 169,178 (2004) (recognizing that because the withholding

22   of removal analysis involves a higher burden of proof, an

23   alien    who     fails    to    establish        entitlement           to     asylum
                                             6
 1   necessarily fails to establish entitlement to withholding of

 2   removal).

 3       We do not reach Lopez-Lopez’s CAT claim because she does

 4   not advance any arguments in support of it in her brief.     See

 5   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir.

 6   2005) (deeming CAT claim abandoned where petitioner failed to

 7   address it in the opening brief).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11
12                      FOR THE COURT:
13                      Catherine O=Hagan Wolfe, Clerk of Court
14




                                   7